Exhibit 10.2

 

3Com Corporation

Executive Team Severance Plan

Plan Document and Summary Plan Description

 

Enacted Effective March 29, 2006

 

This Plan Document and Summary Plan Description (“Summary Plan Description”) is
for all employees of 3Com Corporation (“3Com” or the “Company”) who are eligible
under the terms of the 3Com Executive Team Severance Plan (the “Executive Team
Plan”). All rights to participate in and receive benefits from the Executive
Team Plan are governed solely by the terms and conditions of this Summary Plan
Description.

 

I.

EFFECTIVE DATE

 

The Executive Team Plan is hereby enacted effective March 29, 2006.

 

II.

ELIGIBILITY TO PARTICIPATE

 

Participation in the Executive Team Plan is restricted to active 3Com employees
who are in position with a U.S. Salary Grade higher than 24 and have not been
designated by the Company as being subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934, as amended (“Executives”).

 

III.

ELIGIBILITY TO RECEIVE BENEFITS

 

Executives who are employed by the Company are eligible to receive benefits upon
the termination of their employment with 3Com under following circumstances: (a)
an involuntarily termination without Cause; or (b) a Voluntary Termination for
Good Reason. The receipt of benefits under the Executive Team Plan will be
conditioned upon the Executive’s execution of and compliance with an agreement
(the “Release Agreement”) including, but not limited to, (i) a release of claims
against the Company, its affiliates and representatives; (ii) a non-solicitation
provision prohibiting the Executive’s solicitation of any Company employee,
business opportunity, client, customer, account, distributor or vendor for a
period of one (1) year following the Termination Date; (iii) a non-competition
provision prohibiting the Executive from directly or indirectly engaging in,
participating in or having a material ownership interest in a business in
competition with the Company for a period of one (1) year following the
Termination Date; and (iv) a non-disparagement provision. The form and language
of the Release Agreement shall be determined by the Company in its sole
discretion.

 

IV.

BENEFITS

 

Executives who are eligible to receive benefits under the Executive Team Plan
will be entitled to receive the following upon their execution and
non-revocation (if applicable) of the Release Agreement:

 

A.

Severance Amounts.

1.    One (1) year of the Executive’s annualized base salary as of the
Termination Date, subject to all applicable taxes and withholdings; and



--------------------------------------------------------------------------------

 

 

2.    A pro-rated amount of the Executive’s earned incentive bonus for the bonus
period in which the Termination Date occurs, to be calculated by multiplying the
earned bonus amount (based on the Company’s actual attainment of applicable
performance metrics) by a fraction, the numerator of which shall be the number
of calendar days from the beginning of the applicable bonus period to the
Termination Date and the denominator of which shall be the number of calendar
days within the applicable bonus period, payable through the Company’s regular
bonus payment practices (but no earlier than the effective date of the
Executive’s Release Agreement) and subject to all applicable taxes and
withholdings.

B.         Health, Dental & Vision Benefits. Continuation of coverage under the
Company’s health, dental, and vision insurance plans (“Health Care Plans”)
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
at the same level of coverage as was provided to and elected by the Executive as
of the Termination Date. If the Executive timely and properly elects to continue
coverage under the Company’s Health Care Plans in accordance with COBRA, the
Company shall continue to pay the Company-paid portion of the premiums for the
Executive’s elected coverage under the Health Care Plans until the earlier of:
(i) one (1) year from the Termination Date, or (ii) the date upon which the
Executive becomes eligible for coverage under another employer’s group health,
dental, or vision insurance plan(s). The Executive will remain obligated to pay
the unsubsidized portion of the applicable premium(s) in order to continue
Company-sponsored coverage. The Company-paid portion of any premium(s) is
subject to change at the Company’s discretion. To be eligible for continuation
of coverage under the Health Care Plans, an Executive must be actively enrolled
in the applicable Health Care Plan(s) as of the Termination Date. For purposes
of Title X of COBRA, the date of the “qualifying event” for the Executive and
his/her covered dependents shall be the Termination Date, and each month of
Company-sponsored coverage continuation provided hereunder shall offset a month
of coverage continuation otherwise due under COBRA. Upon the expiration of the
one (1) year period, the Executive will be required to pay 102% of the premium
to continue Company-sponsored coverage. Any continuation of Company-sponsored
coverage shall be governed by COBRA and the terms and conditions of the
applicable plan documents.

C.         Life Insurance. Conversion of the Executive’s basic term life
insurance in effect immediately prior to the Termination Date to continue
coverage until the earlier of (i) one (1) year from the Termination Date, or
(ii) the date upon which the Executive becomes eligible for coverage under
another employer’s life insurance plan.

D.

Equity Compensation.

 

1.    Six (6) months of accelerated vesting of outstanding stock options,
restricted stock, and restricted stock units issued to the Executive that are
subject to time-based vesting. The accelerated vesting provided for herein will
be effective as of the Termination Date.

 

2.    Extension of the exercise period for vested stock options issued to the
Executive to the earlier of: (i) one hundred and sixty-five (165) calendar days
from the Termination Date; or (ii) the original term of the stock option grant.

 

All other compensation (including, without limitation, salary, bonuses and
commissions) and employee benefits (including, without limitation, short-term
and long-term disability insurance, Paid Time Off accrual, and vesting of equity
compensation) will cease on the Executive’s Termination Date. Payments under the
Executive Team Plan will not be subject to 401(k) or Employee Stock Purchase
Plan deductions. Except as provided herein, all equity compensation grants are
subject to the terms and conditions of the applicable plan document(s).

 



--------------------------------------------------------------------------------

 

 

V.

DEFINITIONS

 

A.         “Cause” shall mean (i) an act of theft, embezzlement or intentional
dishonesty by the Executive in connection with his/her employment; (ii) the
Executive being convicted of a felony, (iii) a willful act by the Executive
which constitutes gross misconduct and which is injurious to the Company, or
(iv) following delivery to the Executive of a written demand for performance
from the Company which describes the basis for the Company’s reasonable belief
that the Executive has not substantially performed his/her duties, continued
violation(s) of the Executive’s obligations to the Company which are
demonstrably willful and deliberate on the Executive’s part.

 

B.         “Termination Date” shall mean the Executive’s last date of employment
with 3Com Corporation.

 

C.         “Voluntary Termination for Good Reason” shall mean the Executive’s
voluntarily resignation after the occurrence of any of the following events
without the Executive’s consent: (i) a material reduction of the Executive’s
material duties or title, relative to the Executive’s material duties or title
as in effect immediately prior to such reduction; (ii) a material reduction by
the Company in the base salary of the Executive as in effect immediately prior
to such reduction, other than a reduction generally applicable to other
Executives; or (iii) the permanent relocation of the Executive to a work
location more than fifty (50) miles from the Executive’s then present work
location; provided, however, that no grounds for Voluntary Termination for Good
Reason shall exist hereunder unless the Executive provides 3Com with thirty (30)
days’ advance written notice of his/her resignation, specifying the purported
grounds for the Voluntary Termination for Good Reason, and provides the Company
with the opportunity to cure the above-referenced event(s) on which the
resignation based.

 

VI.

FORM OF PAYMENT

 

The severance amount provided for in Section IV(A)(1) above shall be paid
through the Company’s regular, bi-weekly payroll practices and shall continue
for twelve (12) months (twenty-four (24) Company payroll periods) following the
effective date of the Executive’s Release Agreement, provided that the Executive
continues to comply with all terms and conditions of the Release Agreement
during the twelve (12) month period.

 

VII.

MITIGATION

 

Any severance benefits which the Executive is entitled to receive under the
Executive Team Plan shall be reduced by any corresponding severance benefits the
Executive is entitled to receive pursuant to any contract or agreement (written
or verbal) between the Executive and the Company.

 

VIII.

INTERNAL REVENUE CODE SECTION 409A

 

Notwithstanding any other provisions of this Summary Plan Description, if the
Company reasonably determines in its discretion that Section 409A of the
Internal Revenue Code, as amended, will result in the imposition of additional
taxes or penalties based on the payment of the benefits provided under Section
IV(A) above to an Executive within the first six (6) months following the
Termination Date, the Company will modify the payment schedule to provide that
the payments will begin on the first regularly scheduled payroll date following
the expiration of six (6) months and one (1) day after the Termination Date. If
the payment schedule is modified pursuant to this Section VII, the Executive
will receive the one (1) year of annualized salary paid through the Company’s
regular payroll practices over the twelve (12) payroll periods immediately
following the expiration of six (6) months and one (1) day after the Termination
Date.



--------------------------------------------------------------------------------

 

 

IX.

FUNDING

 

Benefits provided pursuant to the Executive Team Plan shall be paid solely out
of 3Com’s general assets. 3Com shall not be required to fund or otherwise
provide for the payment of benefits provided hereunder in any other manner.

 

X.

CLAIMS AND REVIEW PROCEDURES

 

If an Executive believes that he/she is entitled to a benefit under the
Executive Team Plan, or a benefit in an amount greater than he/she has received,
the Executive may file a claim by writing to the Executive Team Plan
Administrator. The Executive Team Plan Administrator is the named fiduciary that
has the discretionary power and authority to act with respect to any appeal from
a denial of a claim for benefits under the Executive Team Plan by performing a
full and fair review of the denial, and such actions shall be final and binding
on all persons. Benefits under the Executive Team Plan shall be payable only if
the Executive Team Plan Administrator determines, in its sole discretion, that
an eligible Executive is entitled to them. Any claim must be filed no later than
forty-five (45) days after the Executive’s Termination Date.

 

A.         Initial Claim. The Executive Team Plan Administrator will notify the
Executive in writing within ninety (90) days (or 180 days if special
circumstances require an extension of time for processing the claim) of receipt
of the claim as to whether the claim is granted or denied. Note that if an
extension is necessary, the Executive Team Plan Administrator will provide the
Executive with written notice of the extension (including the circumstances
requiring extension and date by which a decision is expected to be rendered)
before the initial ninety (90) day period expires. If the claim is denied, the
Executive will be given (1) specific reasons for the denial, (2) specific
reference to the Executive Team Plan provision(s) on which the denial is based,
(3) a description of any information or material necessary to support the claim
and an explanation of why such information or material is necessary, (4) an
explanation of the Executive Team Plan’s claim appeal procedure (including a
statement of the Executive’s right to bring a civil action under the Employee
Retirement Income Security Act of 1974 (“ERISA”) following a denial of the claim
upon appeal), and (5) a statement that the Executive is entitled to receive,
upon request and free of charge, reasonable access to, and copies of all
documents, records or other information relevant (as defined by Department of
Labor regulation section 2560.503-1(m)) to the claim.

 

B.         Appeals. If the claim is denied, the Executive has sixty (60) days
after notice of the denial to file a written appeal with the Executive Team Plan
Administrator. During the review process, the Executive has the right to submit
written comments, documents, records, and other information relating to the
claim for benefits, which will be considered without regard to whether such
items were considered in the initial benefit determination. Also, the Executive
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined by Department
of Labor regulation section 2560.503-1(m)) to the claim for benefits.

 

The Executive Team Plan Administrator will notify the Executive in writing
within sixty (60) days (or 120 days if special circumstances require an
extension of time for processing the appeal) of receipt of the appeal as to its
decision on review, unless the Executive Team Plan Administrator determines that
special circumstances exist requiring an extension of time. If the Executive
Team Plan Administrator determines that an extension is necessary, the Executive
Team Plan Administrator will provide the Executive with written notice
(including the circumstances requiring the extension and date by which a
decision is expected to be rendered) before the initial sixty (60) day period
expires.





--------------------------------------------------------------------------------

 

 

If the Executive Team Plan Administrator denies the appeal, it will provide a
written denial of the claim upon appeal. The written denial shall include the
specific reason or reasons for the denial, specific references to the Executive
Team Plan provisions on which the denial is based, a statement that the
Executive is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records or other information relevant
(as defined in Department of Labor regulation section 2560.503-1(m)) to the
claim, and a statement of the Executive’s right to bring an action under Section
502(a) of ERISA.

 

All determinations, interpretations, rules, and decisions of the Executive Team
Plan Administrator or its delegate shall be conclusive and binding upon all
persons having or claiming to have any interest or right under the Executive
Team Plan and shall be given deference in any judicial or other proceeding.

 

C.         Exhaustion of Claims Procedures. In no event shall an Executive or
any other person be entitled to challenge a decision of the Executive Team Plan
Administrator in court or in any other administrative proceeding unless and
until the claim and appeal procedures described above have been fully complied
with and exhausted.

 

XI.

ADMINISTRATION

 

The Executive Team Plan Administrator administers the Executive Team Plan. The
Executive Team Plan Administrator is exclusively authorized to interpret the
provisions of this Summary Plan Description. The Executive Team Plan
Administrator’s interpretation and/or application of any term or provision of
the Executive Team Plan shall be final and binding. The Executive Team Plan
Administrator shall have full and unfettered authority and responsibility for
administration of the Executive Team Plan, including the discretionary authority
to determine eligibility for benefits and amounts of benefit entitlements and to
interpret the terms of the Executive Team Plan.

 

XII.

AMENDMENT AND TERMINATION

 

The Company reserves the right to amend or terminate the Executive Team Plan at
any time, with or without notice. All material changes to the Executive Team
Plan must be approved by the 3Com Corporation Board of Directors (the “Board”)
or the Compensation Committee of the Board.

 

Information Required By ERISA:

 

Plan Name

3Com Executive Team Severance Plan

 

Plan Sponsor

3Com Corporation

350 Campus Drive

Marlborough, MA 01752-3064

 

Plan Administrator

The Executive Team Plan Administrator shall be the Compensation Committee of the
Board. Communications with the Executive Team Plan Administrator must be in
writing and addressed to:

 

Senior Vice President, Human Resources

3Com Corporation

350 Campus Drive

Marlborough, MA 01752-3064



--------------------------------------------------------------------------------

 

 

Type of Plan

The Executive Team Plan is a welfare plan providing for severance benefits.

 

Employer Identification Number

The 3Com Employer Identification Number is 94-2605794. When writing about the
Executive Team Plan, an Executive should include this number.

 

Plan Number

For the purpose of identification, 3Com has assigned the Executive Team Plan the
number 517. All communications concerning the Executive Team Plan should include
this reference number.

 

Service of Legal Process

Service of legal process may be made on the Executive Team Plan Administrator at
the address above.

 

XIII.

ENTIRE PLAN; AMENDMENTS

 

This Summary Plan Description contains all the terms, conditions and benefits
relating to the Executive Team Plan. No employee, officer, or director of the
Company has the authority to alter, vary or modify the terms of the Executive
Team Plan, other than by means of an authorized written amendment to the
Executive Team Plan approved by the Executive Team Plan Administrator. No oral
or written representations contrary to the terms of the Executive Team Plan and
its written amendments shall be binding upon the Executive Team Plan, the
Executive Team Plan Administrator or the Company.

 

XIV.

NO CONTRACT OF EMPLOYMENT

 

Nothing herein is intended to or shall be considered a contract of employment or
for any period of employment or a guarantee of future employment with the
Company.

 

XV.

NO ASSIGNMENT OF RIGHTS

 

No eligible Executive shall have the right to assign, delegate or otherwise
transfer, either in full or in part, any of his/her rights or obligations under
the Executive Team Plan and any such assignment, delegation or other such
transfer shall be void.

 

XVI.

APPLICABLE LAW; VENUE

 

Except where preempted by ERISA, the Executive Team Plan shall be construed in
accordance with, and all disputes hereunder shall be governed by, the laws of
the Commonwealth of Massachusetts without regard to its conflict of laws rules.
All legal actions arising under or relating to the Executive Team Plan shall be
subject to the jurisdiction and venue of the United States District Court for
the District of Massachusetts sitting in Boston, Massachusetts.

 

XVII.

ERISA RIGHTS  

 

If you are an eligible Executive who is a participant in the Executive Team
Plan, you are entitled to certain rights and protections under ERISA.





--------------------------------------------------------------------------------

 

 

Receive Information About Your Plan and Benefits. ERISA provides that you are
entitled to:

 

(1)

Examine, without charge, at the office of the Executive Team Plan Administrator
or its delegate all Executive Team Plan documents, including copies of any
documents filed by the Executive Team Plan with the U.S. Department of Labor,
such as Executive Team Plan descriptions.

 

(2)

Obtain copies of all Executive Team Plan documents and other Executive Team Plan
information upon written request to the Executive Team Plan Administrator. The
Executive Team Plan Administrator may impose a reasonable charge for the copies.

 

(3)

Receive a copy of the Executive Team Plan’s financial report, if any. The
Executive Team Plan Administrator may be required by law to furnish each
participant with a copy of the summary annual report.

 

Prudent Actions By Fiduciaries. In addition to creating rights for the Executive
Team Plan participants, ERISA imposes duties upon the people who are responsible
for the operation of the Executive Team Plan. The people who operate the
Executive Team Plan, called “fiduciaries” of the Executive Team Plan, have a
duty to do so prudently and in the interest of you and other Executive Team Plan
participants and beneficiaries.

 

No one may fire you or otherwise discriminate against you in any way to prevent
you from obtaining a benefit or exercising your rights under ERISA.

 

Enforce Your Rights. If your claim for a Executive Team Plan benefit is denied
or ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Executive Team Plan and do not
receive them within thirty (30) days, you may file suit in a federal court. In
such case, the court may require the Executive Team Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Executive Team Plan Administrator.

 

If you have a claim for a benefit that is denied or ignored, in whole or in
part, you may file suit in a state or federal court. If it should happen that
Executive Team Plan fiduciaries misuse the Executive Team Plan’s money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor or you may file suit in a federal court. The
court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

Assistance With Your Questions. If you have questions about the statements made
in this summary or your rights under ERISA, you should contact the Executive
Team Plan Administrator or the nearest Area Office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory, or the Division of Technical Assistance and Inquiries, Pension and
Welfare Benefits Administration, U.S. Department of Labor, 200 Constitution
Avenue, Washington, D.C. 20210.[img1.gif]
